— Appeal from a judgment of the County Court, Franklin County, rendered June 16, 1975, convicting defendant, upon his *1008plea of guilty, of the crime of grand larceny third degree. Defendant’s contention that the plea of guilty and the conviction should be vacated and set aside because he did not commit a crime is without merit. Defendant was indicted for grand larceny in the second degree on April 15, 1975. Counsel was assigned and, after arraignment and an adjournment, on June 2, 1975 he entered a plea of guilty to the crime of grand larceny third degree. The record clearly shows that the defendant knowingly and intelligently entered the plea of guilty. There are no allegations of ignorance or improper advice. It cannot be said, as a matter of law, that the People could not establish the elements of the crime of which defendant stands convicted. However, from a reading of the entire record, we conclude that the sentence of an indeterminate prison term not to exceed three years is excessive. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to the time already served by defendant, and, as so modified, affirmed. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur..